Citation Nr: 1510224	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-04 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for colon cancer, status post colostomy, claimed as due to exposure to chemicals at Camp Lejeune, North Carolina.  

2.  Entitlement to service connection for non-Hodgkin's lymphoma (also claimed as right arm lipoma), claimed as due to exposure to chemicals at Camp Lejeune, North Carolina.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954. 

This appeal is before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

 In June 2013, the Board denied the claims on appeal.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2015, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for an Order Vacating and Remanding the Board Decision (Joint Motion).  In a February 2015, the Court granted the motion.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's colon cancer and non-Hodgkin's lymphoma were the result of in-service chemical exposure at Camp Lejeune.


CONCLUSIONS OF LAW

1. The criteria for service connection for colon cancer, status post colostomy, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2. The criteria for service connection for non-Hodgkin's lymphoma have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The facts of this case were discussed extensively in the June 2013 Board decision, which is of record.  Essentially, the Veteran was stationed at Camp Lejeune, North Carolina, from July 1952 until his service separation in early 1954.  In 1987, the Veteran was found to have a rectal cancer, which required surgical treatment, including colostomy.  Several years later, the Veteran was treated for a growth on the right arm, and a lipoma was initially diagnosed.  Re-evaluation and biopsy of the growth in 1997 disclosed lymphoma, and the Veteran was treated for non-Hodgkin's lymphoma.  

The Veteran contends that his colon cancer, status post colostomy and non-Hodgkin's lymphoma, are the result of in-service exposure to chemicals in the water supply at Camp Lejeune.  

In VA Training Letter 10-03 (April 2010) and updated VA Training Letter 11-03 (November 29, 2011), VA acknowledged that Veterans who served at U.S. Marine Corps Base Camp Lejeune, North Carolina, were potentially exposed to contaminants present in the base water supply from 1957 to 1987, including benzine, trichloroethylene, tetrachloroethylene, and perchloroethylene.  Such chemicals have been associated by various scientific organizations with the possible development of certain chronic diseases, including non-Hodgkin's lymphoma.  During the pendency of the Veteran's appeal, VA updated its policies to reflect that toxins in water at Camp Lejeune first exceeded the standards for drinking water in August 1953.  In light of this, VA established special procedures for disability claims from Veterans who served at Camp Lejeune during this period.  

As the Veteran served at Camp Lejeune from August 1953 to his separation in January 1954, he was potentially exposed to such contaminants present in the base water supply during this period.

The record reflects multiple conflicting medical opinions regarding whether the Veteran's claimed disabilities are the result of his potential in-service exposure to chemicals at Camp Lejeune.  VA opinions provided in December 2009 and July 2013, as well as an undated opinion of a VA oncologist, suggest that the Veteran's disabilities are not related to any such in-service exposure.  Such opinions were based on factors such as the inability to determine the Veteran's exposure level from August 1953 to January 1954, the lack of any reported symptoms of acute exposure to such chemicals, the complexity of the development process of lymphomas, and the length of time of his potential exposure to the onset of his cancers.  However, the Board found the December 2009 and July 2013 opinions not to be fully adequate, and, in the February 2015 Joint Motion, the parties indicated that the undated VA oncologist's opinion lacked an adequate rationale.   

In a December 2011 statement, the Veteran's private physician, Dr. R.H., opined that "it is more than likely" that the Veteran's cancers were "due to the exposure to Benzene and Vinyl Chloride" in the drinking water at Camp Lejeune.  In December 2011 and December 2013 statements, Dr. R.H. explained, citing medical authorities and literature, that benzene was a known human carcinogen, that trichloroethylene and perchloroethylene were associated with excess instances of non-Hodgkin's lymphoma, and that tetrachloroethylene-contaminated drinking water had been associated with risk of colon cancer.  

Following the March 2014 Board decision, the Veteran submitted another private opinion, dated in June 2014, from an oncologist Dr. M.H.  Dr. M.H. noted that there was an extensive body of work regarding ground contamination at Camp Lejeune with benzene and other toxic chemicals during the Veteran's service, and that "it would appear that it is quite reasonable that this toxic exposure could have been related to [the Veteran's non-Hodgkin's lymphoma and colon cancer]."  Dr. M.H. stated that, while he was unable to state an "exact percentage," he believed that it was "reasonable to consider [] that the contaminants played a role in the development of his cancer."

The opinions of Drs. R.H. and M.H. that a potential, unknown amount of exposure to chemicals from August 1954 to January 1955 resulted in his colon cancer over 30 years later and non-Hodgkin's lymphoma over 40 years later, while conflicting with medical opinions of three VA examiners, have plausible bases and explanations based on pertinent medical authorities and literature.  Given this, and the inadequacies of the VA opinions, the Board finds the evidence regarding whether the Veteran's claimed disabilities are due to in-service exposure to water contaminants to be at least in relative equipoise.  Resolving reasonable doubt in his favor, the Board finds that his colon cancer and non-Hodgkin's lymphoma were due to such exposure.  Accordingly, service connection for such disabilities must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for colon cancer, status post colostomy, is granted.

Service connection for non-Hodgkin's lymphoma is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


